              Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 1 of 35




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


Robert Frese

         v.                                         Civil No. 18-cv-1180-JL

Gordon J. MacDonald,
In his official capacity only as Attorney
General of the State of New Hampshire


                                 MEMORANDUM ORDER

         This case concerns the facial constitutionality of New Hampshire’s criminal

defamation statute, N.H. Rev. Stat. § 644:11, under the First and Fourteenth

Amendments. The State of New Hampshire has moved to dismiss plaintiff Robert

Frese’s amended complaint on standing and sufficiency grounds. See Fed. R. Civ. P.

12(b)(1), (6). In late 2019, the court denied a previous motion to dismiss because the

State had failed to show that Frese’s original allegations were legally insufficient to state

a constitutional claim and because Frese had sufficiently pled his standing to sue. See

Frese v. MacDonald, 425 F. Supp. 3d 64, 82 (D.N.H. 2019).1 In 2020, the court also

denied a motion for reconsideration by the State which misconstrued the court’s 2019

order and raised new arguments and authority which were not developed in the State’s
first motion to dismiss. In doing so, the court deemed the State’s new arguments waived

for the purposes of the motion, but reserved the right to revisit the State’s new arguments

and authority in a later procedural posture if they were properly raised.2



1
    Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19).
2
    Feb. 14, 2020 Order Denying Mot. for Reconsideration (Doc. No. 25).
          Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 2 of 35




       In the wake of these decisions, Frese amended his original complaint to clarify the
legal basis for his claims, giving the State the opportunity to challenge anew. Again, the

State argues that Frese lacks standing and fails to state a claim, citing newly provided

authority that sharpens the State’s previous arguments. Additionally, the State newly
contends that First Circuit precedent precludes Frese from maintaining his facial

constitutional claims under the First and Fourteenth Amendment of the U.S. Constitution.

After considering the parties’ arguments, as refined by Frese’s amended pleading and

motion practice in this case, the court concludes that Frese’s allegations cannot sustain his

asserted constitutional claims. The court thus grants the State’s motion and dismisses

Frese’s complaint in its entirety for failing to state a claim. See Fed. R. Civ. P. 12(b)(6).

       Background
       The court has provided a more thorough account of the factual allegations

underlying this case in its prior orders.3 The following draws from those prior accounts,

restates the most pertinent facts, and recounts more recent procedural history.

A.     The criminal defamation statute and the police prosecutions of Frese
       New Hampshire’s criminal defamation statute, N.H. Rev. Stat. § 644:11, provides:

“A person is guilty of a class B misdemeanor if he purposely communicates to any

person, orally or in writing, any information which he knows to be false and knows will

tend to expose any other living person to public hatred, contempt or ridicule.”4 Because
the offense is a Class B misdemeanor, the applicable penalties do not include

3
 See Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 2-6); Feb. 14, 2020 Order
Denying Mot. for Reconsideration (Doc. No. 25, 2-4).
4
  As used in the statute, “public” includes any professional or social group of which the victim of
the defamation is a member. See id. § 644:11(II); see also Sanguedolce v. Wolfe, 164 N.H. 644,
646 (2013) (discussing the common-law definition of “public” in the context of defamation).



                                                 2
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 3 of 35




incarceration. Instead, those convicted face a fine of up to $1,200, see id. § 651:2(IV)(a),
have no right to a trial by jury, see State v. Foote, 149 N.H. 323, 324 (2003), and are not

afforded court-appointed counsel if they are indigent, see State v. Westover, 140 N.H.

375, 378 (1995).
         Although prosecutions for criminal defamation in New Hampshire are not

common, plaintiff Robert Frese has been charged twice under § 644:11. In 2012, the

Hudson Police Department arrested Frese for comments he posted on the online platform

Craigslist about the owner of a local life coaching business.5 Without counsel, Frese pled

guilty and was fined $1,488, with $1,116 conditionally suspended.6 Then, in 2018, the

Exeter Police Department arrested and prosecuted Frese for comments he
pseudonymously posted on an online newspaper article’s comments section about a

retiring Exeter police officer who Frese considered corrupt.7 This arrest caused public

controversy, and Frese’s case was eventually referred to the N.H. Attorney General’s
Office. Its Civil Rights Division opined that there was no probable cause that Frese

violated the criminal defamation statute, even though a New Hampshire Circuit Judge

had initially found probable cause to arrest Frese based on the police department’s

submitted filings.8 Three days after the Attorney General reported this conclusion, the

Exeter Police Department dropped its charges against Frese.9



5
    Am. Compl. (Doc. No. 31, ¶ 15); Frese Exs. (Doc. No. 31-2, at HUD013-14).
6
    Am. Compl. (Doc. No. 31, ¶ 16). This fine included up to a 24% penalty assessment. Id.
7
    Am. Compl. (Doc. No. 31, ¶¶ 17-31); Frese Exs. (Doc. No. 31-3, at EXE019-21, 91-92).
8
    See NHDOJ June 4, 2018 Mem. (Doc. No. 31-3, at EXE008-013).
9
    Am. Compl. (Doc. No. 31, ¶ 31).



                                                3
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 4 of 35




B.        Litigation of the state’s first motion to dismiss
          At the end of 2018, Frese, allegedly fearing future arrests or prosecutions for

criticizing law enforcement and other public officials, filed a complaint requesting that

this court declare the criminal defamation statute overbroad and void for vagueness. The
State, in turn, moved to dismiss on standing and sufficiency grounds.10

          In September 2019, the court held oral argument, at which it gave the parties

ample opportunity to explain the arguments advanced in their written submissions. At the

hearing, the court questioned counsel about how the statute’s historical enforcement

impacted the constitutional questions presented—an issue addressed at no point in the

State’s briefing. The court also allowed the parties to submit supplemental briefing on
this question, and while Frese’s counsel submitted a supplemental brief,11 the State’s

counsel neither submitted supplemental authority nor responded to the authority

submitted by Frese.
          The following month, the court denied the State’s motion to dismiss. In doing so,

the court emphasized that the parties (and the public) should not interpret the preliminary

decision as holding “that New Hampshire’s criminal defamation statute is

unconstitutional on its face.”12 425 F. Supp. 3d at 82. Rather, the court’s holding was

limited to the narrow issue before it under Rule 12(b)(6): that on the record and




10
  State’s Mot. to Dismiss (Doc. No. 11). Oral argument was delayed until September to
accommodate the parties’ availability and this court’s busy trial schedule. See June 11, 2019
Endorsed Order granting Frese’s Mot. to Continue.
11
     Frese’s Notice of Supp. Authority (Doc. No. 18).
12
     Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 24).



                                                  4
             Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 5 of 35




arguments briefed by the parties, the State had failed to show that Frese had not stated a
claim as a matter of law.13 Id.

           In an unusual step, the State then asked the court to reconsider the decision

denying the motion to dismiss on the argued grounds that the decision rested on
purportedly manifest errors of law.14 The court denied the State’s request without oral

argument, as the State’s arguments rested on a misconstruction of the October 25 Order’s

plain language, as well as authorities that the State had failed to raise in support of its

motion to dismiss, even after the court had invited the State to supplement its briefing.15

In doing so, the court made clear that it took “no position” on the State’s new arguments

and would “revisit them if raised properly at a later procedural posture.”16

C.         Amended complaint
           In April 2020, Frese amended his complaint to clarify the nature of his

constitutional claims.17 In Count 1, as amended, he maintains his original claim that the

criminal defamation statute “is unconstitutionally vague, both on its face and as applied

in the context of New Hampshire’s system for prosecuting Class B misdemeanors,” in

violation of the Fourteenth Amendment. In Count 2, he newly pleads that the statute

violates the First Amendment’s prohibition against government abridgment of speech

because it criminalizes speech which civil remedies can sufficiently address. This

prompted the State to file the instant motion, which not only re-asserts the State’s

13
     Id. at 24-25.
14
     See State’s Mot for Reconsideration (Doc. No. 21).
15
     Feb. 14, 2020 Order Denying Mot. for Reconsideration (Doc. No. 25).
16
     Id.
17
     Assented-to Mot. to Am. Compl. (Doc. No. 29); see also Am. Compl. (Doc. No. 31).



                                                 5
          Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 6 of 35




previous arguments, but also advances new arguments concerning the sufficiency of
Frese’s facial vagueness claims under First Circuit precedent. The court now turns to

these arguments.

       Applicable legal standard
A.     Standing
       “The Constitution limits the judicial power of the federal courts to actual cases and

controversies.” Katz v. Pershing, LLC, 672 F.3d 64, 72 (1st Cir. 2012) (citing U.S. Cons.

Art. III, § 2 cl. 1). “A case or controversy exists only when the party soliciting federal

court jurisdiction (normally, the plaintiff) demonstrates ‘such a personal stake in the

outcome of the controversy as to assure that concrete adverseness which sharpens the
presentation of issues upon which the court so largely depends.’” Id. (quoting Baker v.

Carr, 369 U.S. 186, 204 (1962)).

       “To satisfy the personal stake requirement a plaintiff must establish each part of a

familiar triad: injury, causation, and redressability.” Id. (citing Lujan v. Defs. of Wildlife,

504 U.S. 555, 560–61 (1992)); see also Massachusetts v. U.S. Dep’t of Health & Human

Servs., 923 F.3d 209, 221 (1st Cir. 2019) (explaining that the burden of alleging facts

sufficient to prove these elements rests with the party invoking federal jurisdiction).

“[E]ach element must be supported in the same way as any other matter on which the

plaintiff bears the burden of proof,” which is, “with the manner and degree of evidence
required at the successive stages of the litigation.” Katz, 672 F.3d at 72 (quoting Lujan,

504 U.S. at 561) (internal quotation marks omitted).

       In considering a pre-discovery grant of a motion to dismiss for lack of standing,
the court “accept[s] as true all well-ple[d] factual averments in the plaintiff’s . . .

complaint and indulge[s] all reasonable inferences therefrom in his [or her] favor.” Id. at



                                                6
             Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 7 of 35




70. And while generally the court does not consider materials outside the pleadings on a
motion to dismiss, it may look beyond the pleadings—to affidavits, depositions, and

other materials—to determine jurisdiction. See Gonzalez v. United States, 284 F.3d 281,

288 (1st Cir. 2002); Strahan v. Nielsen, No. 18-cv-161-JL, 2018 WL 3966318, at *1

(D.N.H. Aug. 17, 2018).

B.     Statement of a claim
       The court determines the sufficiency of a complaint through a “holistic, context-

specific analysis.” Gilbert v. City of Chicopee, 915 F.3d 74, 80 (1st Cir. 2019). First, it

“isolate[s] and ignore[s] statements in the complaint that simply offer legal labels and

conclusions or merely rehash cause-of-action elements.” Zenon v. Guzman, 924 F.3d
611, 615 (1st Cir. 2019) (citations and quotation marks omitted). It then “evaluate[s]

whether the remaining factual content supports a ‘reasonable inference that the defendant

is liable for the misconduct alleged.’” In re Curran, 855 F.3d 19, 25 (1st Cir. 2017)

(quoting Shay v. Walters, 702 F.3d 76, 82 (1st Cir. 2012)); see also Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006) (“The purpose of

Rule 12(b)(6) is to test, in a streamlined fashion, the formal sufficiency of the plaintiff’s

statement of a claim for relief without resolving a contest regarding its substantive

merits.”).

       In doing so, the court must accept “all well-pled facts in the complaint as true” and
construe all reasonable inferences in the plaintiff’s favor. See Gilbert, 915 F.3d at 80. In

addition, the court may consider documents attached as exhibits or incorporated by

refence in the complaint. See Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d
315, 321 (1st Cir. 2008). But the court “need not give weight to bare conclusions,

unembellished by pertinent facts.” Shay, 702 F.3d at 82–83. If the complaint’s factual



                                              7
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 8 of 35




averments are “too meager, vague, or conclusory to remove the possibility of relief from
the realm of mere conjecture,” dismissal is warranted. S.E.C. v. Tambone, 597 F.3d 436,

442 (1st Cir. 2010) (en banc).

       Analysis
       The State contends that Frese’s amended complaint should be dismissed on two

grounds. First, it renews its argument that Frese lacks pre-enforcement standing to sue

because he has not alleged, in the State’s view, an intent to engage in speech that is both

proscribed by the criminal defamation statute and arguably affected with a constitutional

interest. See also Fed. R. Civ. P. 12(b)(1). Second, it asserts that Frese has failed to plead

a claim that the criminal defamation statute is unconstitutionally vague or that the statute
impermissibly abridges protected speech. See Fed. R. Civ. P. 12(b)(6). The court

reaffirms that Frese’s pleadings adequately confer standing to bring this lawsuit, but

concludes, based on the State’s newly submitted legal authority, that Frese’s allegations

fail to state a constitutional claim under the First or Fourteenth Amendment.

A.     Standing
       The State first argues that Frese has failed to meet his burden of pleading pre-

enforcement standing to sue because he has not alleged a sufficient pre-enforcement

injury in fact—specifically an intention to engage in conduct proscribed by the criminal

defamation statute, N.H. Rev. Stat. § 644:11. The statute criminalizes only speech that a
speaker “knows to be false and knows will tend to expose any other living person to

public hatred, contempt or ridicule.” Id. (emphasis added). The State contends that

“Frese’s claim of standing does not leave the gate, as deliberately false and defamatory
speech”—the only conduct proscribed by § 644:11 in the State’s view—is not “‘arguably




                                              8
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 9 of 35




affected with a constitutional interest.’”18 In essence, this argument restates the State’s
prior position on standing. The court again disagrees, as the State’s standing argument

still misunderstands (or perhaps mischaracterizes) Frese’s challenge.

         In the context of the First Amendment, “two types of injuries may confer
Article III standing without necessitating that the challenger actually undergo a criminal

prosecution.” Mangual v. Rotger-Sabat, 317 F.3d 45, 56 (1st Cir. 2003). The first is

when “the plaintiff has alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a statute, and there exists a

credible threat of prosecution.” Babbitt, 442 U.S. at 298; accord Mangual, 317 F.3d at

56. The second is when a plaintiff “is chilled from exercising [his or] her right to free
expression or forgoes expression in order to avoid enforcement consequences.”

N.H. Right to Life Political Action Comm. v. Gardner, 99 F.3d 8, 13 (1st Cir. 1996).

Here, Frese’s pleadings focus on the first type of pre-enforcement injury: he “fears that he
will be arrested and/or prosecuted” under the criminal defamation statute for future

“speech criticizing law enforcement and other public officials.”19

         Frese’s fear of arrest for criticizing law enforcement and public officials satisfies

all three elements for a pre-enforcement injury. First, such speech is “arguably affected

with a constitutional interest.” See Babbitt, 442 U.S. at 298 (emphasis added); see also

Mangual, 317 F.3d at 58 (finding a pre-enforcement injury in fact where a journalist
stated “an intention to continue covering police corruption”); O’Connor v. Steeves, 994

F.2d 905, 915 (1st Cir. 1993) (holding that speech concerning the alleged abuse of public


18
  State’s Mot. to Dismiss Am. Compl. Mem. (Doc. No. 33-1, at 8) (quoting Babbitt v. United
Farm Workers Nat. Union, 442 U.S. 289, 298 (1979)) (emphasis added by the State).
19
     Am. Compl. (Doc. No. 31, ¶ 33).



                                                9
           Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 10 of 35




office occupies “the highest rung of the hierarchy of First Amendment values”); Bourne
v. Arruda, No. 10-cv-393, 2011 U.S. Dist. Lexis 62332, at *40 (D.N.H. June 20, 2011)

(McCafferty, J.) (“the right to criticize public officials is protected by the First

Amendment” (quotation marks and citation omitted)). Moreover, New Hampshire’s
criminal defamation statute “arguably . . . proscribe[s]” speech criticizing public officials,

as the statute sweeps broadly and carves out no exceptions for speech concerning law

enforcement or other public officials. See Susan B. Anthony List v. Driehaus, 573 U.S.

149, 162 (2014) (quoting Babbitt, 442 U.S. at 298), see also Mangual, 317 F.3d at 48

(finding credible threat of prosecution of a journalist’s speech concerning police

corruption where libel statute did not “carve out any exception” for such speech).
         The State contends that statute does not proscribe constitutionally protected speech

because it only proscribes “purposeful communications” of “information that the speaker

knows to be false and knows will tend to expose any other living person to public hatred,
contempt, or ridicule.”20 But, as explained in this court’s prior order,21 the State’s focus

on the statute’s knowledge requirement “misses the point” for standing purposes. See

SBA List, 573 U.S. at 164. In SBA List, the Supreme Court rejected a similar argument

regarding an Ohio statute criminalizing false statements about candidates during political

campaigns. Id. at 162-63. There, the respondents argued that the petitioner’s alleged

fears of enforcement were misplaced because it could “only be liable for making a
statement ‘knowing’ it [was] false” and had not said it planned to lie. Id. In the

respondent’s view, the petitioner’s insistence that its speech was factually true made “the


20
  State’s Mot. to Dismiss Am. Compl. Mem. (Doc. No. 33-1, at 12) (quoting uncited material)
(emphasis added by the court).
21
     See Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 11).



                                                10
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 11 of 35




possibility of prosecution for uttering such statements exceedingly slim.” Id. The Court
noted that the petitioner’s past insistence that its statements were true did not prevent a

finding of probable cause that the petitioner had violated the Ohio law. As such, there

was “every reason to think that similar speech in the future will result in similar
proceedings, notwithstanding [the speaker’s] belief in the truth of its allegations.” Id.

       Frese’s past encounters with the police similarly demonstrate that a speaker’s

belief that his or her comments are true does not shield law enforcement critics from the

initiation of criminal process. In 2018, for example, when the Exeter Police Department

filed criminal charges against Frese, and a New Hampshire Circuit Court Judge approved

a warrant to arrest Frese, Frese’s belief in the truth of his statements regarding the
purported corruption of an Exeter police officer did not protect him from arrest or the

initial stages of prosecution. Additionally, the State has not taken the position that

criminal defamation charges could not be sustained against a speaker who outwardly
expresses a belief that his false and defamatory speech is subjectively true. At oral

argument on the State’s first motion to dismiss, the court pressed the State’s counsel on

what kinds of proof would satisfy the criminal defamation statute’s knowledge element.

Though counsel responded that an admission would suffice, he could not rule out a

criminal defamation case built on indirect evidence, including indirect evidence about the

speaker’s knowledge. If that is the case, it is more than just possible that speech like
Frese’s 2018 comments could result in criminal proceedings, notwithstanding the

speaker’s belief in the truth of his or her allegations. See id.

       Finally, the threat of future enforcement is credible given the past enforcement
actions against Frese for similar conduct. SBA List, 573 U.S. at 149 (“[P]ast enforcement

against the same conduct is good evidence that the threat of enforcement is not



                                              11
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 12 of 35




chimerical.”). Under New Hampshire law, individuals can initiate private prosecutions
for criminal offenses that do not carry a possible penalty of imprisonment, see Tucker v.

Gratta, 101 N.H. 87, 87 (1957), including criminal defamation. The power to prosecute

misdemeanor crimes similarly extends to law enforcement officers, who commonly do so
without the approval or guidance of a prosecuting attorney. See State v. La Palme, 104

N.H. 97, 98 (1962); see also N.H. Rev. Stat. § 41:10 (implicitly recognizing, if not

expressly authorizing, police prosecutions). As such, even if the New Hampshire

Department of Justice disavowed any intention to prosecute criminal defamation cases

like Frese’s past litigation—which, to date, it has not—Frese would still have a “credible

fear of being haled into court on a criminal charge.” Mangual, 317 F.3d at 59. This “is
enough for the purposes of standing, even if it were not likely that [Frese] would be

convicted.” Id.

       Under the particular facts and circumstances of this case, including Frese’s history
of prosecution, the state of New Hampshire’s unique procedures permitting prosecutions

initiated and handled by private citizens and public officers, and the arguments and

positions advanced by counsel in their filings and arguments, Frese has demonstrated a

pre-enforcement injury in fact sufficient to establish Article III standing under a Rule

12(b) challenge. Accordingly, the State has failed to show that this court lacks subject

matter jurisdiction.

B.     Sufficiency
       The State next contends that Frese has failed to state a claim upon which relief can

be granted. See Fed. R. Civ. P. 12(b)(6). Frese’s amended complaint raises two types of
claims: In Count 1, he contends that New Hampshire’s criminal defamation statute is

unconstitutionally vague in violation of Fourteenth Amendment’s Due Process Clause. In



                                             12
          Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 13 of 35




Count 2, he argues that the criminal defamation statute also violates the First
Amendment’s prohibition against government abridgment of speech because it

overbroadly criminalizes speech that civil remedies can sufficiently address. The court

addresses each Count in turn, and ultimately concludes that Frese’s allegations can
sustain neither a First Amendment overbreadth nor a Fourteenth Amendment vagueness

claim.

1.       First Amendment overbreadth claims
         “In a facial challenge to the overbreadth and vagueness of a law, a court’s first

task” is to assess the viability of the plaintiffs’ First Amendment overbreadth claim before

examining a facial vagueness challenge. Vill. of Hoffman Estates v. Flipside, Hoffman
Estates, Inc., 455 U.S. 489, 494–95 (1982). Thus, the court first addresses Frese’s claim

that New Hampshire’s criminal defamation statute violates the First Amendment for

criminalizing false and defamatory speech or, in the alternative, for criminalizing false

speech criticizing public officials.

         The State contends that Frese’s First Amendment claim lacks merit because the

claim essentially asks this court to overrule United States Supreme Court precedent

implicitly recognizing criminal defamation statutes as constitutionally permissible. See,

e.g., Garrison v. Louisiana, 379 U.S. 64, 67 (1964) (holding that a Louisiana criminal

libel statute punishing true statements made with actual malice was unconstitutional
because “only . . . false statements made with the high degree of awareness of their

probable falsity . . . may be the subject of either civil or criminal sanctions.”).

Additionally, it asserts that Frese’s First Amendment claim simply questions the public
policy rationale for criminal defamation statutes (rather than constitutional imperatives),




                                               13
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 14 of 35




which are matters for the Executive and Legislative Branches, but not this court, to
decide.22

           Frese’s able counsel, in appreciated candor, do not shy away from the

controversial nature of his claim. In his objection, Frese maintains that if Garrison holds
that criminal defamation statutes are permissible under the First Amendment (so long as

they include an actual malice requirement), then “the case was wrongly decided.”23

Additionally, he explains that, though this court may lack the prerogative to overturn

Supreme Court precedent, he seeks to preserve the ability to raise his public policy-

related arguments before an appellate court that can question Garrison’s rationale.24

           At bottom, Frese agrees with the State that “overruling the Supreme Court is the
Court’s job,” not the trial courts’. United States v. Morosco, 822 F.3d 1, 7 (1st Cir. 2016).

Accordingly, this court must apply Garrison to Frese’s First Amendment claims until the

Supreme Court or the First Circuit Court of Appeals rules otherwise—even in the face of
Frese’s allegations that criminal libel statutes are “antithetical to any and every form of

representative government.”25 Under Garrison, the State may impose criminal sanctions

against false and defamatory speech made with actual malice without violating the First

Amendment. As such, Frese’s allegation that the criminal defamation statute unlawfully




 State’s Mot. to Dismiss Am. Compl. Mem. (Doc. No. 33-1) at 20 (quoting United States v.
22

Myers, 635 F.2d 932 (2d Cir. 1980)).
23
   Frese’s Obj to the State’s Mot. to Dismiss Compl. (Doc. No. 14, at 12 n.5) (incorporated into
Frese’s Obj. to the State’s current motion to dismiss).
24
     Id.
25
  Am. Compl. (Doc. No. 31, ¶ 9) (citing George C. Lisby, No Place in the Law: The Ignominy
of Criminal Libel in American Jurisprudence, 9 Commc’n Law and Policy 433 (2004)).



                                               14
          Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 15 of 35




criminalizes any and all false, defamatory speech fails to state a First Amendment claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

2.       Fourteenth Amendment vagueness claims
         The State next argues that Frese has failed to state a void-for-vagueness claim
under the Fourteenth Amendment for three reasons. First, it contends that First Circuit

precedent precludes Frese from bringing a facial vagueness claim outside of the context

of a traditional, as-applied challenge. Second, it argues that, even if First Circuit

precedent allows Frese to proceed on parts of his vagueness claim, he has still not

sufficiently pled how the terms of the criminal defamation statute fail to articulate a

discernible standard that would prevent selective or discriminatory enforcement. Finally,
it notes that Frese has not alleged an actual as-applied vagueness claim. As discussed

below, the court mostly agrees as to the State’s latter two points, as Frese’s allegations do

not demonstrate how § 644:11’s proscriptions, which incorporate the common-law

definition of defamation and require proof of actual malice, are so standardless that they

fail to guard against the danger of selective or arbitrary enforcement by law enforcement

officials. The court thus concludes that, under Rule 12(b), Frese has failed to state a

claim.

a.       The vagueness doctrine
         “The vagueness doctrine, a derivative of due process, protects against the ills of

laws whose ‘prohibitions are not clearly defined.’” Nat’l Org. for Marriage v. McKee,

649 F.3d 34, 62 (1st Cir. 2011) (quoting Grayned v. City of Rockford, 408 U.S. 104, 108

(1972)).
      In prohibiting overly vague laws, the doctrine seeks to ensure that persons
      of ordinary intelligence have ‘fair warning’ of what a law prohibits, prevent
      ‘arbitrary and discriminatory enforcement’ of laws by requiring that they
      provide explicit standards for those who apply them, and, in cases where


                                              15
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 16 of 35




          the statute abut(s) upon sensitive areas of basic First Amendment freedoms
          avoid chilling the exercise of First Amendment rights.
Id. (quoting Grayned, 408 U.S. at 108–09) (internal quotation marks omitted).

          In prior orders, the court more thoroughly reviewed the vagueness doctrine’s

application to statutes in the First Amendment context.26 The court restates only the

essential points here, as supplemented by the State’s more-recently submitted legal

authority (now properly before the court27): A facial challenge like Frese’s “is best

understood as a challenge to the terms of the statute” itself, see Saucedo v. Gardner, 335

F. Supp. 3d 202, 214 (D.N.H. 2018) (McCafferty, J.), and is resolved simply by assessing

whether it prohibits “an act in terms so uncertain that persons of average intelligence

would have no choice but to guess at its meaning and modes of application.” McKee,

649 F.3d at 62 (internal citations and quotation marks omitted). A statute is not rendered

unconstitutionally vague merely because it “requires a person to confirm his [or her]

conduct to an imprecise but normative standard,” the satisfaction of which might vary

depending upon whom one asks. E.g., Coates v. City of Cincinnati, 402 U.S. 611, 614

(1971). “Rather, a statute is unconstitutionally vague if, applying the rules for

interpreting legal texts, its meaning specifies ‘no standard of conduct . . . at all.’” United

States v. Bronstein, 849 F.3d 1101, 1108 (D.C. Cir. 2017) (quoting Coates, 402 U.S. at

614); see also United States v. Whitty, 688 F. Supp. 48, 54 (D. Me. 1988) (Cyr, C.J.) (“A

statute is unconstitutionally vague on its face if it is expressed in such general terms that

‘no standard of conduct is specified at all.’” (internal citation omitted) (emphasis in

original)).


26
  See Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 18-24); Feb. 14, 2020
Order Denying Mot. for Reconsideration (Doc. No. 25, 6-8, 11-13).
27
     See Part I.B, supra.



                                              16
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 17 of 35




       Several recent decisions from the D.C. Circuit Court of Appeals demonstrate how
courts generally apply the vagueness doctrine to statutes that imprecisely define unlawful

speech. See, e.g., Bronstein, 849 F.3d at 1108–11; Act Now to Stop War & End Racism

Coal. & Muslim Am. Soc'y Freedom Found. v. D.C., 846 F.3d 391, 412 (D.C. Cir. 2017).
In Bronstein, for example, political dissidents who had interrupted U.S. Supreme Court

oral arguments to engage in protest brought a facial vagueness challenge against a 1949

law making it unlawful to “make a harangue or oration, or utter loud, threatening, or

abusive language in the Supreme Court.” Id. (quoting 40 U.S.C. § 6134). The district

court found that, for constitutional purposes, the words “harangue” and “oration” were

anachronisms that had multiple, subjective dictionary definitions without “an objective
and neatly isolable core.” 151 F. Supp. 3d 31, 41–44 (D.D.C. 2015) (“The various

definitions of ‘harangue’ rest largely on subjective assessments of the nature of the

speech involved.”). The district court therefore held that the terms were
unconstitutionally vague. Id. On appeal, however, the D.C. Circuit Court of Appeals

reversed because a person of ordinary intelligence could read these anachronisms and

“understand that, as a member of the Supreme Court’s oral argument audience, making

disruptive public speeches is clearly proscribed behavior.” 849 F.3d at 1104.

       In reaching this conclusion, the Court of Appeals explained that a vagueness

analysis is not concerned with whether a statutory term “requires a person to conform his
conduct to an imprecise but comprehensible normative standard, whose satisfaction may

vary depending upon whom you ask.” Id. (quoting Coates, 402 U.S. at 614). “Rather, a

statute is unconstitutionally vague if, applying the rules for interpreting legal texts, its
meaning specifies no standard of conduct at all.” Id. (internal quotation marks and

citations omitted). The Court of Appeals then applied these principles to the specific



                                               17
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 18 of 35




inquiry before it. It elaborated that, though “harangue” and “oration” covered different
facets of public speeches—“‘orations’ can include formal speeches, while ‘harangues’

can include angry or vehement speeches”—the question for the Court was whether the

terms “converge[d] upon certain behavior” that were useful as “descriptors of the ‘core’
behavior to which the statute may constitutionally be applied.” Id. at 1108 (internal

quotation marks and citations omitted). The Court of Appeals concluded, based on the

statute’s textual context, that “harangue” and “oration” “meant to cover any form of

public speeches that tend to disrupt the Supreme Court’s operations,” and that “a person

of ordinary intelligence could read this law and understand that” such conduct was

“clearly proscribed behavior.” Id. at 1109-10 (internal citation omitted). It thus held that
the district court erred in striking the two terms as unconstitutionally vague. Id. at 1111;

see also Act Now, 846 F.3d at 410–412 (holding that an municipal regulation governing

displays of posters in public spaces “d[id] not give enforcement officials so little
guidance as to permit them to act in an arbitrary or discriminatory way” because it “set[]

reasonably clear guidelines”).

       Similarly, in Agnew v. Gov’t of the District of Columbia, the D.C. Circuit Court of

Appeals affirmed that an anti-obstructing ordinance, making it a misdemeanor “to crowd,

obstruct, or incommode” the use of public ways, was not unconstitutionally vague on its

face, even though term “incommode” was no longer in everyday use and “does not mean
the same thing to all people, all the time.” 920 F.3d 49, 56-57 (D.C. Cir. 2019) (quoting

Bronstein, 849 F.3d at 1107–08). Using textual canons of statutory construction, the

Court of Appeals found that “crowd, obstruct, or incommode” read together in context
were “plainly concerned with impediment[s] or hinderance[s]” of the “public’s shared use

of common public spaces.” Id. at 57-58. Additionally, it found that, though the plaintiffs



                                             18
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 19 of 35




had alleged the statute was enforced in a racially discriminatory, harassing manner, the
“identified instances of a statute’s misapplication” alleged did not suffice to show that the

ordinance was unconstitutional on its face. Id. at 60 (noting that “similar allegations

could bolster an as-applied challenge”).
       Though fewer in number, multiple decisions from this Circuit echo the core

vagueness analysis principles articulated in Bronstein, Agnew, and other out-of-circuit

opinions. See, e.g., McKee, 649 F.3d at 62; Donovan v. City of Haverhill, 311 F.3d 74,

77 (1st Cir. 2002). The court thus applies these principles here.

b.     Preclusion of facial void-for-vagueness claims
       The State first contends that First Circuit precedent—specifically Draper v.

Healey, 827 F.3d 1 (1st Cir. 2016)—precludes Frese from bringing a facial void-for-
vagueness claim. In Draper, the Court of Appeals held that the plaintiffs’ constitutional

claim, which challenged a handgun-sales regulation as void-for-vagueness, was “eligible

only for as-applied, not facial, review.” Id. at 3 (citing United States v. Zhen Zhou Wu,

711 F.3d 1, 15 (1st Cir. 2013)). The State reads this holding as an “unequivocal[]”

statement that all void-for-vagueness claims arising under the Fourteenth Amendment’s

Due Process Clause are “eligible only for as applied, not facial review.”28 The court
disagrees, finding that the Court of Appeals has not yet adopted such an absolute rule.

       Both the Supreme Court and the First Circuit Court of Appeals have long

permitted facial vagueness challenges under the Fourteenth Amendment’s Due Process

Clause where challenged laws arguably inhibited the exercise of First Amendment

freedoms. In Kolender v. Lawson, for example, the Supreme Court found that a criminal


28
  State’s Reply to Mot. to Dismiss Am. Compl. (Doc. No. 41, ¶ 2) (quoting Draper, 827 F.3d at
3) (emphasis added by the State).



                                              19
          Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 20 of 35




statute concerning loitering was “unconstitutionally vague” on its face “within the
meaning of the Due Process [C]lause of the Fourteenth Amendment by failing to clarify

what was contemplated by the requirement that a suspect provide a ‘credible and reliable’

identification.” 461 U.S. 352, 353-54 (1983) (noting that its vagueness ruling was “based
upon the potential for arbitrarily suppressing First Amendment liberties”); cf. Sessions v.

Dimaya, 138 S. Ct. 1204, 210 (2018) (a non-First Amendment case decided after Draper

in which the Supreme Court facially invalidated a criminal statute on vagueness

grounds). Likewise, in URI Student Senate v. Town of Narragansett, the First Circuit

Court of Appeals considered a facial challenge to a nuisance ordinance prohibiting

“unruly gatherings,” and ultimately found the ordinance’s use of undefined terms such as
“substantial disturbance” and “a significant segment of a neighborhood” did not render it

unconstitutionally vague under the Fourteenth Amendment. 631 F.3d 1, 13-14 (1st Cir.

2011).
         Despite the State’s assertions, Draper does not directly call these precedents into

question or otherwise create a turning point in First or Fourteenth Amendment

jurisprudence. In Draper, the Court of Appeals simply considered a void-for-vagueness

challenge to a Massachusetts regulation making it an unfair or deceptive practice for

handgun purveyors to transfer to a customer a handgun that did not contain “a load

indicator or magazine safety disconnect.” 827 F.3d at 2. The plaintiffs, consisting of
handgun dealers, consumers, and advocacy groups, argued that the regulation failed to

provide fair notice of what was prohibited, even though the State Attorney General

informed dealers of its position that certain handguns violated the regulation. See id.
(finding that the advocacy groups lacked standing). Justice Souter, writing for the three-

judge panel, explained that such a constitutional challenge was “eligible only for as-



                                               20
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 21 of 35




applied, not facial, review” because it fell outside the First Amendment context. Id.
(quoting Zhen Zhou Wu, 711 F.3d at 15 (“Outside the First Amendment context, we

consider whether a statute is vague as applied to the particular facts at issue . . . .”)). The

panel then considered whether the plaintiffs’ as-applied challenge had merit and
concluded it did not because the challenged regulation’s language provided “anyone of

ordinary intelligence fair notice that what” was required was “a readily perceptible signal

that a loaded gun is loaded.” Id. at 3-4; see also id. at 4 (noting also that the

Massachusetts Attorney General had publicly taken the position that the handguns at

issue violated the load indicator regulation).

       In reaching this conclusion, the Court of Appeals at no point found that facial
challenges to statutes were categorically inappropriate.29 That question was not presented

to the Court of Appeals. Nor did the Court find that the plaintiffs’ constitutional

challenge fell within the exception for First Amendment issues articulated in Zhen Shou
Wu.30 And even if it had, the plaintiffs’ facial challenge for lack of notice still would

have lacked merit because the law clearly proscribed the conduct they sought to engage

in. See Vill. of Hoffman Estates, 455 U.S. at 495 (“A plaintiff who engages in some

conduct that is clearly proscribed cannot complain of the vagueness of the law as applied

to the conduct of others.”); see also Holder v. Humanitarian Law Project, 561 U.S. 1, 21

(2010) (reversing partial grant of relief based on facial vagueness challenge for lack of

29
   Indeed, had the Court of Appeals intended for its holding in Draper to bar all facial challenges
going forward, it presumably would have said as much in clear and certain terms. Additionally,
it presumably would have done so after spending some time addressing past cases permitting
facial vagueness challenges, rather than through a single sentence parenthetically noting that
facial challenges can arise in the First Amendment context.
30
  Zhen Zhou Wu does not specify whether the exception broadly applies to cases concerning
First Amendment interests or more narrowly applies to facial challenges specifically arising
under a First Amendment claim, such as under the overbreadth doctrine.



                                                21
           Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 22 of 35




notice where the “the statutory terms [at issue were] clear in their application to plaintiffs’
proposed conduct”); United States v. Ackell, No. 15-cr-123-JL, 2016 WL 6407840, at *1

(D.N.H. Oct. 28, 2016), aff'd, 907 F.3d 67 (1st Cir. 2018) (rejecting a criminal

defendant’s facial challenge that a statute was unconstitutionally vague for lack of notice
where the cyberstalking statute at issue clearly proscribed the conduct alleged in the

indictment). Frese’s case concerning free speech, by comparison, arguably falls within

the First Amendment context. Moreover, New Hampshire’s criminal defamation statute

does not clearly authorize or proscribe Frese’s intended conduct of openly criticizing

public officials such as police officers.

          Perhaps recognizing that its position overstates or overextends precedent, the State
suggests that the Supreme Court may soon need to address the appropriateness of facial

vagueness challenges head on and presumably find them to be categorically inappropriate

based on Justice Thomas’s dissenting opinion in Sessions v. Dimaya.31 See 138 S. Ct. at
1252 (Thomas, J., dissenting) (questioning whether “facial vagueness challenges are ever

appropriate”). Even if the State were correct,32 it is not this trial court’s role to rebuff

existing Supreme Court and First Circuit precedent permitting facial challenges like

Frese’s under the circumstances, especially where, as here, no controlling opinion by the

Supreme Court or the Court of Appeals has explicitly called that precedent into doubt.

Cf. Rodriguez de Quijas v. Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989) (“If a
precedent of this Court has direct application in a case . . . the Court of Appeals should


31
     State’s Reply to Mot. to Dismiss Am. Compl. (Doc. No. 41, ¶ 2).
32
  The court takes no position on whether Justice Thomas’s dissenting views in Dimaya may
represent the views of other Justices of the Supreme Court. And though the court is critical of
the State’s citation to a single Justice’s dissenting opinion, it does not intent to suggest that the
State’s view on the appropriateness of facial challenges is completely unfounded.



                                                  22
           Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 23 of 35




follow that case which directly controls, leaving to [the Supreme] Court the prerogative
of overruling its own decisions); Morosco, 822 F.3d at 7 (“[B]ecause overruling the

Supreme Court precedent is the Court’s job, not ours, we must follow [] until the Court

specifically tells us not to . . . .”).
          The State also argues for the first time in its Reply that, even if it is wrong about

Draper, Frese has still failed to state a facial vagueness claim because he failed to state a

sufficient as-applied claim.33 In support of this new argument, the State notes that in

United States v. Ackell, this court held that while a litigant can bring a facial overbreadth

challenge without an as-applied challenge in the First Amendment context, “[t]he law

recognizes no such exception for a vagueness” claim. 2016 WL 6407840, at*7. This
court first points out the obvious: “[N]ew arguments may not be raised for the first time

in a reply brief.” E.g., Villoldo v. Castro Ruz, 821 F.3d 196, 206 (1st Cir. 2016). The

court deems this new argument, raised for the first time in a reply to a second motion to
dismiss, waived. See Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st

Cir. 2000).

          But even if the argument were not waived, it would still not require dismissal

under Rule 12(b)(6) for several reasons. First, this court’s holding in Ackell was limited

to, and must be construed in the context of, its particular facts—specifically, a criminal

defendant whose alleged cyberstalking of a teenager was clearly proscribed by the statute
under which he was charged. 2016 WL 6407840, at *7. In this context, the court

narrowly held that because the defendant’s behavior was clearly proscribed, he lacked

standing to challenge the statute’s facial failure to provide “fair notice” to others. Id.
(citing Humanitarian Law Project, 561 U.S. at 20). The court’s decision did not address

33
     State’s Reply to Mot. to Dismiss Am. Compl. (Doc. No. 41, ¶ 3).



                                                23
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 24 of 35




whether a litigant—whether a plaintiff or a criminal defendant—could still bring a purely
facial vagueness challenge under an arbitrary-enforcement vagueness theory. And, as the

State recognizes, at least one Circuit Court of Appeals has held since Ackell that, under

Humanitarian Law Project, a plaintiff can bring a vagueness challenge under an arbitrary-
enforcement theory (like Frese does here) without also bringing an as-applied challenge.34

See Act Now, 846 F.3d at 412 (finding that an ordinance requiring removal of signs for

events after 30 days was not unconstitutionally vague as it “set[] reasonably clear

guidelines for law enforcement officers to determine whether a sign [was] event related”).

       For now, based on the authority cited by the parties, the court presumes for the

purposes of this motion, without finding, that plaintiffs may bring facial vagueness
challenges against statutes that invite excessively discretionary enforcement, without

pleading a sufficient as-applied claim, so long as the challenge arises in the First

Amendment context. As discussed above, Frese’s challenge arguably does so, as his
plans to criticize public officials, including police officers, are not conduct clearly

proscribed or permitted by the criminal defamation statute’s plain text. His challenge to

the criminal defamation statute thus rises or falls on whether he has sufficiently stated a

claim for relief, or more specifically in this context, whether, if after applying the rules

for interpreting legal texts, the statute is “so standardless that it authorizes or encourages

seriously discriminatory enforcement.” United States v. Williams, 553 U.S. 285, 304

(2008) (internal citation omitted).



34
   In this procedural posture (a Rule 12(b) challenge), the court further declines the State’s
invitation to disregard Act Now on the argued grounds that the D.C. Circuit Court of Appeals’s
decision “conflated vagueness challenges under the Fourteenth Amendment and overbreadth
challenges under the First Amendment,” in the absence of legal authority supporting the State’s
critique.



                                               24
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 25 of 35




c.         Frese’s arbitrary-enforcement allegations
           Frese contends that the criminal defamation statute is unconstitutionally vague
because “it is not always easy to predict what will be taken as defamatory,” given the

diverse spectrum of values any particular listener might hold.35 In his view, “whether an

utterance” meets the criminal defamation statute’s standard of proscribed conduct— i.e.
information that “will tend to expose [a] living person to public hatred, contempt or

ridicule”—“depends on the values of the listener.”36 Additionally, he argues that

“[w]ithout a well-defined standard of criminal responsibility, law enforcement officials

and factfinders are given nearly unfettered discretion to apply their own standards,”

resulting in “arbitrary, uneven, and selective enforcement.”37

           A statutory standard is not rendered unconstitutionally vague, however, just
because it requires a person to conform to an imprecise normative standard that may “not

mean the same thing to all people, all the time, everywhere,” see, e.g., Roth v. United

States, 354 U.S. 476, 491 (1957), or because it “will sometimes be difficult to determine

whether the incriminating fact it establishes has been proved.” Williams, 553 U.S. at

306; see also McKee, 649 F.3d at 62 (“[T]he mere fact that a regulation requires

interpretation does not make it vague.” (citation omitted)). “[T]he law is full of instances

where a man’s fate depends on his estimating rightly . . . some matter of degree.” Nash v.

United States, 229 U.S. 373, 377 (1913). The vagueness doctrine does “not doubt the

constitutionality” of such laws “that call for the application of a qualitative standard to
real world conduct.” Johnson v. United States, 576 U.S. 591 (2015). Instead, the


35
     Am. Compl. (Doc. No. 31, ¶ 37).
36
     Id.
37
     Id. ¶ 39.



                                                25
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 26 of 35




doctrine’s concerns are objective, focusing “on the basis of the statute itself and other
personal law,” without reference to subjective perceptions or individual sensibilities. See

Bouie v. City of Columbia, 378 U.S. 347, 355 n.5 (1964).

       At oral argument, Frese’s counsel agreed that the criminal defamation statute
adopts part of the common law standard for civil defamation—a discernable, normative

standard which New Hampshire courts have consistently construed, and New Hampshire

juries have regularly applied, for over one hundred years.38 E.g., Richardson v. Thorpe,

73 N.H. 532, 532 (1906) (defining defamation to include words “which tend to expose [a

person] to public hatred, contempt, or ridicule”); Boyle v. Dwyer, 172 N.H. 548, 554

(2019) (same); see also Evans v. United States, 504 U.S. 255, 259 (1992) (“[W]here [the
legislature] borrows terms of art in which are accumulated the legal tradition and

meaning of centuries of practice, it presumably knows and adopts the cluster of ideas that

were attached to each borrowed word in the body of learning from which it was taken and
the meaning its use will convey to the judicial mind unless otherwise instructed.”); In re

Diana P., 120 N.H. 791, 794–95 (1980), overruled on other grounds by In re Craig T., 147

N.H. 739 (2002) (applying common-law definition for a key term where the statute at

issue did not define the term). “Precedent from the New Hampshire courts makes clear

that, under the civil standard, a defamation action “cannot be maintained on an artificial,

unreasonable, or tortured construction imposed upon innocent words, nor when only
‘supersensitive persons, with morbid imaginations’ would consider the words

38
   At New Hampshire common law, words could “be found to be defamatory if they hold [a
person] up to contempt, hatred, scorn or ridicule, or tend to impair his [or her] standing in the
community.” See, e.g., Thomas v. Tel. Publ’g Co., 155 N.H. 314, 338 (2007). The criminal
defamation statute omits the latter part of this common-law definition. In doing so, it arguably
imposes a higher threshold that divides criminal defamatory speech—words that tend to hold a
person up to public hatred, contempt, or ridicule—from civilly actionable defamatory speech that
is less likely to stoke the public’s passions.



                                               26
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 27 of 35




defamatory.” See, e.g., Thomson v. Cash, 119 N.H. 371, 373 (1979) (quoting Lambert v.
Providence Journal Co., 508 F.2d 656, 659 (1st Cir. 1975)); Straughn v. Delta Air Lines,

Inc., No. 98-396-M, 2000 WL 33667077, at *5 (D.N.H. Mar. 21, 2000) (McAuliffe, J.)

(quoting Thomson, 119 N.H. at 373); Boyle, 172 N.H. at 554. The defamatory meaning
must be objectively reasonable—“one that could be ascribed to the words by persons of

common and reasonable understanding.” Id. And it “must tend to lower the plaintiff in

the esteem of any substantial and respectable group, even though it may be quite a small

minority.” Sanguedolce, 164 N.H. at 646 (quotation omitted).

       The adoption of the common law defamation standard does much to rein in any

alleged vagueness of the criminal defamation statute by giving persons of ordinary
intelligence a familiar standard of conduct by which to abide. See People of State of

Michigan, by Haggerty, v. Michigan Tr. Co., 286 U.S. 334, 343 (1932) (explaining that

“commonlaw (sic) implications . . . giv[e] meaning and perspective to a vague and
imperfect [statutory] outline”); Pregent v. N.H. Dep’t of Employment Sec., 361 F. Supp.

782 (D.N.H. 1973) (Bownes, J.), vacated on other grounds, 417 U.S. 903 (1974) (finding

that standard borrowed from the “common-law of torts” was “not so vague and imprecise

as to provide no guidance”). By adopting the common law standard, the criminal

defamation statute affords equal, if not higher protections to defendants in criminal cases

than those traditionally afforded to civil litigants. 39 See, e.g., Winters v. New York, 333
U.S. 507, 515 (1948) (“The standards of certainty in statutes punishing for offenses is

higher than in those depending primarily upon civil sanction for enforcement.”); Hutton

v. State Pers. Comm’n, 113 N.H. 34, 35 (1973) (recognizing higher degree of protection

39
  Counsel also took the position at oral argument that criminal defamation statute relatedly
adopted the New Hampshire Supreme Court decisions interpreting the common law definition
based on the criminal defamation statute’s textual adoption of the common law definition.



                                              27
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 28 of 35




given to accused in criminal matters). Moreover, narrowing constructions of the common
law defamation standard applied by the New Hampshire courts, as well as the federal

courts, add additional precision and guidance to prevent enforcement of the criminal

defamation statute in a generally arbitrary or discriminatory way. See, e.g., Vill of
Hoffman Estates, 455 U.S. at 489 (“In evaluating a facial challenge to a state law, a

federal court must, of course, consider any limiting construction that a state court or

enforcement agency has proffered.”); Whiting v. Town of Westerly, 743 F. Supp. 97, 101

(D.R.I. 1990) (Boyle, C.J.) (finding that “a limiting construction” proffered by a town

removed any risk that an ordinance prohibiting sleeping in a public space was

unconstitutionally vague).
       Frese maintains that, despite the adoption of the common-law standard, the

criminal defamation statute is still too vague based on Gottschalk v. State, 575 P.2d 289

(Alaska 1978). In Gottschalk, the Alaska Supreme Court held that Alaska’s criminal libel
statute, which constructively incorporated the full, common-law standard of defamation,

was both overbroad and unconstitutionally vague on its face. Id. at 292-96. The Court

first briefly construed the statute and concluded that defamation’s common-law definition

failed to define what conduct was prohibited in sufficiently definite and certain terms. Id.

at 292-204. In its view, “whether an utterance [was] defamatory” under the full common-

law definition “depend[ed] on the values of the listener” rather than an objective
standard.40 Id. at 292-93. But see Williams, 553 U.S. at 306 (“What renders a statute

vague . . . is not the possibility that it will sometimes be difficult to determine whether the

incriminating fact it establishes has been proved; but rather the indeterminacy of what

 The Court further explained that confusion caused by a subjective definition of defamation
40

was “compounded in Alaska, because among the several ethnic groups which reside here there
may be divergent views on what is, and what is not, disreputable.” Id.



                                              28
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 29 of 35




that fact is.”). Unlike New Hampshire’s criminal defamation statute, however, the Alaska
statute, as construed, expansively criminalized any statement which would cause another

“to be shunned or avoided,”41 575 P.2d at 292, even if the speaker believed that his or her

statements were true,42 id. at 296. The Court thus held that even if the statute at issue
were not vague, it “would still be overbroad” for implicitly proscribing categories of

speech that were indisputably protected under the First Amendment. 575 P.2d at 296

(recognizing that the Alaskan statute proscribed truthful speech made with bad intent

where public officials, public figures, and issues of general or public interest were

involved).

       In the 40 years since Gottschalk was decided, the U.S. Supreme Court and the
Circuit Courts of Appeals have published numerous decisions refining how courts

approach and evaluate modern vagueness challenges (and overbreadth challenges) to

statutes that arguably touch upon First Amendment freedoms. See, e.g., Williams, 553
U.S. 285; Act Now, 846 F.3d at 410–412; McKee, 649 F.3d at 62. During that time, no

state or federal court has ruled that a state statute criminalizing knowingly false

defamatory speech, as that phrase is understood at common law, was unconstitutionally

vague (or overbroad) on its face. But cf. Williamson v. State, 295 S.E.2d 305, 305 (Ga.

1982) (holding that statute prohibiting communications that “tend[ed] to provoke a

breach of the peace” was overbroad and unconstitutionally vague under Gooding v.
Wilson, 405 U.S. 518 (1972)). By comparison, at least one district court has found that a

41
  The Court relied on the common-law definition because the statute at issue, AS 11.15.310
(1972), did not define “defamatory.” It found that, “[a]t common law, any statement which
would tend to disgrace or degrade another, to hold him up to public hatred, contempt or ridicule,
or to cause him to be shunned or avoided was considered defamatory.” Id. (emphasis added).
42
  See AS 11.15.320 (1972) (“[T]he truth of the defamatory or scandalous matter is a defense
only when uttered or published with a good motive and for a justifiable end.”).



                                               29
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 30 of 35




defamation ordinance criminalizing speech “tending to expose another living person to
public hatred, contempt or ridicule; tending to deprive such person of the benefits of

public confidence and social acceptance; or tending to degrade and vilify the memory of

one who is dead and to scandalize or provoke surviving relatives and friends” was not
unconstitutionally vague on its face. How v. City of Baxter Springs, Kan., 369 F. Supp.

2d 1300, 1306 (D. Kan. 2005). These developments undercut Frese’s reliance on

Gottschalk to breathe life into his facial vagueness claim.

       Frese’s examples highlighting the history of selective criminal defamation

prosecutions in America are similarly unavailing. In support of this argument, Frese

contends that even though criminal defamation is “‘committed in this country a thousand
times, and possibly ten or twenty thousand times, daily,’” criminal defamation statutes

like New Hampshire’s are “sporadically enforced,” often on a political basis.43 In his

view, New Hampshire’s particular misdemeanor criminal process—which authorizes
police officers to initiate and prosecute criminal defamation actions, and grants no right

to a jury or court-appointed counsel for criminal defamation claims—exacerbates the risk

that the criminal defamation statute may be misused. Indeed, Frese’s interactions with

Exeter police in 2018 anecdotally illustrate the attempted use of the criminal defamation

statute to prosecute speech that defamed a retired Exeter police officer, even though the




43
   Frese’s Opp. to Mot. to Dismiss (Doc. No. 14, at 18-19) (quoting The Social Utility of the
Criminal Law of Defamation, 34 Tex. L. Rev. 984, 984 (1956)); see also id. (noting that “one
study of 77 criminal defamation investigations and prosecutions from 1965 through 2002, found
that 68.8 percent of cases involved ‘statements about public officials, public figures, or matters
of public concern,’” and “that law enforcement officers and elected officials were the two most
frequent complainants, comprising 19.5 percent and 14.3 percent of cases, respective.” (quoting
Criminalizing Speech About Reputation: The Legacy of Criminal Libel in the U.S. After Sullivan
& Garrison, 37–38, Media Law Resource Center Bulletin (Mar. 2003)).



                                               30
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 31 of 35




New Hampshire Department of Justice later concluded that there was no probable cause
to arrest or prosecute Frese.44

          The facts of Frese’s 2018 prosecution are concerning, as is information suggesting

that criminal defamation statutes are routinely enforced in a selective, political manner.
See also Frese, 425 F. Supp. 3d at 82 n.44 (questioning the “kinds of proof necessary to

prove a criminal defamation case before a [New Hampshire] judge . . . since individuals

prosecuted for criminal defamation have no right to a jury”).45 But “identified instances

of a statute’s misapplication do not tell us whether the law is [facially] unconstitutional

. . . .” Agnew, 920 F.3d at 60 (internal citations omitted). Though similar allegations

could bolster an as-applied challenge or some other claim against the New Hampshire
criminal process for misdemeanors, Frese has not raised such claims in his amended

complaint. Instead, his complaint focuses on unconstitutional vagueness—which

requires a textual analysis. Frese’s enforcement-based allegations thus do not support his
facial vagueness claim.46

          As repeated throughout this order, the ultimate question for a facial vagueness

claim is whether the criminal defamation statute is so standardless as to permit selective

or discriminatory enforcement. See, e.g., Bronstein, 849 F.3d at 1107 (explaining that a

44
  See Part II.A, supra, at 4 (citing NHDOJ June 4, 2018 Mem. (Doc. No. 31-3, at EXE008-013)
(concluding that the Exeter Police Department had “arrested and charged Frese without probable
cause of actual malice—that is, that he made the statements at issue with knowledge that they
were false.”)).
45
     Doc. No. 19, at 23 n.44.
46
   In reaching this conclusion, the court does not intend to suggest that the risk of discriminatory
enforcement of the criminal defamation statute is actually insignificant, or that New Hampshire’s
misdemeanor criminal process—with all its particular idiosyncrasies, including the ability of
police officers to charge and prosecute misdemeanor crimes—does not result in pressures
increasing the likelihood that defendants plead guilty to defamation charges to avoid further
criminal proceedings.



                                                31
         Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 32 of 35




statute is unconstitutionally vague on its face if, after applying the rules for interpreting
legal texts, a challenged statute specifies no discernable “standard of conduct . . . at all”

(internal citation omitted)); see also McKee, 649 F.3d at 62 (“[A] statute is

unconstitutionally vague only if it ‘prohibits . . . an act in terms so uncertain that persons
of average intelligence would have no choice but to guess at its meaning and modes of

application.” (internal citation omitted)). Upon applying the tools of statutory

construction, the language of the statute articulates a sufficiently discernible and familiar

standard as to prevent such enforcement concerns by requiring that the defendant

subjectively believe that his speech is false and that his speech is defamatory. These are

clear questions of fact that are subject to a “true-or-false” determination. Williams, 553

U.S. at 306–07 (internal citation omitted)

       To be sure, it may be difficult in some cases to determine whether these
       clear requirements have been met. “But courts and juries every day pass
       upon knowledge, belief and intent—the state of men’s minds—having
       before them no more than evidence of their words and conduct, from
       which, in ordinary human experience, mental condition may be inferred.”
       And they similarly pass every day upon the reasonable import of a
       defendant’s statements . . . .

Id. (internal citation omitted). Frese has failed to show otherwise, either through the

factual allegations in his amended complaint or in arguments raised in opposition to the

State’s motion to dismiss. He has thus failed to meet his pleading burden for a facial

vagueness claim under the Fourteenth Amendment.

3.     Frese’s as-applied challenge
       Lastly, the State contends that Frese has not adequately alleged an as-applied

vagueness claim to the criminal defamation statute because he “does not allege that [the
statute] is constitutional as applied to him, but rather ‘as applied in in the context of New



                                              32
            Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 33 of 35




Hampshire’s system for prosecuting Class B misdemeanors.’”47 Frese concedes that he
has not pled a traditional as-applied claim; instead, he contends to have pled a hybrid

vagueness claim that is predominately facial in the sense that it is not limited to [his]

particular case,” but also as-applied “in the sense that it does not seek to strike the
[statute] outside the context of New Hampshire’s particular misdemeanor process.”

          With due regard to Frese’s characterization of the claim, “[t]he label is not what

matters.” See John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010). Both parties agree that

“[t]he important point” is that Frese’s “as-applied” vagueness claim “and the relief that

would follow . . . reach beyond [his] particular circumstances” and “therefore must

satisfy [the] standard for a facial challenge to the extent of that reach.” 48 See John Doe
No. 1, 561 U.S. at 194; Project Veritas Action Fund v. Rollins, No. 19-1586, 2020 WL

7350243, at *9 (1st Cir. Dec. 15, 2020) (finding that challenge with both “as-applied” and

“facial” characteristics must satisfy the “‘standards for a facial challenge to the extent of
that reach’” (quoting John Doe No. 1, 561 U.S. at 194)). For the reasons discussed in this

court’s facial vagueness analysis, Frese’s “hybrid” claim falls short of this standard. He

has therefore failed to state either a facial or an as-applied vagueness claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b).

          Conclusion
          Laws criminalizing the purposeful communication of knowingly false defamatory
speech remain in force in many states across the country. It is not this district court’s role

to determine whether these laws are wise or effective. See Vill. of Hoffman Estates, 455

U.S. at 505. The court only considers whether Frese’s allegations can sustain an

47
     State’s Mot. to Dismiss Am. Compl. Mem. (Doc. No. 33-1, at 13) (quoting Am. Compl. ¶ 36).
48
     State’s Reply to Mot. to Dismiss Am. Compl. (Doc. No. 41, ¶ 8); Frese Obj. at 7-8 (same).



                                                 33
           Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 34 of 35




overbreadth or a void-for-vagueness challenge against the specific language of New
Hampshire’s criminal defamation statute.

          Previously, the State failed to demonstrate that Frese’s allegations did not pass

muster under Rule 12(b) based on the arguments and case authority it had presented in its
first motion to dismiss. See Frese, 425 F. Supp. 3d at 82.49 At that time, the State

focused on the criminal defamation statute’s scienter requirement rather than the statute’s

standard for defamation;50 asserted, without support, that the statute had “no phrases or

terms like ‘defamatory’” that might require definition; and submitted no case authority

that directly refuted Frese’s argument that criminal defamation, as defined by the statute,

rested largely on subjective assessments of the speech in question.51 The court found the
State’s showing to be lacking—a position validated by the State’s recent and better-

supported filings—and thus declined to rule that the criminal defamation statute was not

constitutionally vague as a matter of law. Possibly distracted by its busy criminal trial
calendar, as well as its concerns about what the discovery process would reveal about

New Hampshire’s unique police-staffed prosecutions of unrepresented defendants in the

context of criminal defamation, the court perhaps should have done more on its own to

discover the arguments now made and the authorities now cited by the State. But see

Shaner v. Chase Bank USA, 587 F.3d 488 (1st Cir. 2009) (“It is not [the court’s] job,

49
     See Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 24) at 20-23.
50
   See State’s Mot. to Dismiss Mem. (Doc. No. 11-1, at 11-12) (examining the definitions of the
terms “purposely” and “knowingly,” but not for the clause “will tend to expose [a] living person
to hatred, contempt, or ridicule.”). The court specifically found that the State’s cited authorities
for this argument were readily distinguishable and thus not persuasive in a Rule 12(b) posture.
Oct. 25, 2019 Order Denying Mot. to Dismiss (Doc. No. 19, at 20-21).
51
  See State’s Mot for Reconsideration (Doc. No. 21) at 2-3 (improperly introducing new
arguments on the issue of vagueness based on the D.C. Circuit Court of Appeal’s decisions in
Bronstein and Agnew, and Judge McCafferty’s decision in Saucedo).



                                                 34
           Case 1:18-cv-01180-JL Document 44 Filed 01/12/21 Page 35 of 35




especially in a counseled civil case, to create arguments for someone who has not made
them or to assemble them from assorted hints and references scattered throughout the

brief.” (internal citation omitted)); United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990) (“It is not enough merely to mention a possible argument in the most skeletal way,
leaving the court to do counsel’s work, create the ossature for the argument, and put flesh

on its bones. . . . [A] litigant has an obligation ‘to spell out its arguments squarely and

distinctly,’ or else forever hold its peace.” (internal citation omitted)).

         This is no longer the case. Applying the principles articulated above to Frese’s

amended allegations, Frese’s allegations cannot sustain a void-for-vagueness or

overbreadth claim. Accordingly, the court grants the State’s Rule 12(b) motion on
sufficiency grounds and dismisses Frese’s amended complaint in its entirety.52


         SO ORDERED.




                                             Joseph N. Laplante
                                             United States District Judge


Dated: January 12, 2021

cc:      Brian M. Hauss, Esq.
         Emerson J. Sykes, Esq.
         Henry Klementowicz, Esq.
         John M. Greabe, Esq.
         Lawrence A. Vogelman, Esq.
         Gilles R. Bissonnette, Esq.
         Samuel R.V. Garland, Esq.

52
     Doc. No. 33 (motion to dismiss); Doc. No. 31 (amended complaint).



                                               35
